J-A27015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 WILLIAM MEDL                       :
                                    :
                   Appellant        :   No. 975 EDA 2020

          Appeal from the PCRA Order Entered March 24, 2020
             In the Court of Common Pleas of Bucks County
           Criminal Division at No.: CP-09-CR-0002444-2017

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 WILLIAM MEDL                       :
                                    :
                   Appellant        :   No. 976 EDA 2020

          Appeal from the PCRA Order Entered March 24, 2020
             In the Court of Common Pleas of Bucks County
           Criminal Division at No.: CP-09-CR-0004484-2017

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 WILLIAM MEDL                       :
                                    :
                   Appellant        :   No. 977 EDA 2020

          Appeal from the PCRA Order Entered March 24, 2020
             In the Court of Common Pleas of Bucks County
           Criminal Division at No.: CP-09-CR-0004716-2017
J-A27015-20


BEFORE:      STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                          FILED: MARCH 26, 2021

        Appellant William Medl appeals from the March 24, 2020 order of the

Court of Common Pleas of Bucks County (“PCRA court”), which denied his

petition under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

46. Upon review, we affirm.

        The facts and procedural history in this case are undisputed.           As

summarized by the PCRA court:

              On July 13, 2017, [Appellant] entered an open guilty plea
        on case no. 2444-2017 before the Honorable Theodore C. Fritch
        and deferred sentencing. On October 13, 2017, [Appellant]
        entered an open guilty plea on case nos. 4484-2017 and 4716-
        2017 before the [H]onorable Wallace H. Bateman, Jr. and deferred
        sentencing in both matters for mitigation. On November 28,
        2017, [Appellant] was sentenced on all three matters before
        Judge Bateman to an aggregate term of three to five years’
        incarceration, followed by a consecutive ten years’ probation. At
        the time of sentencing, there was no objection made to Judge
        Bateman presiding over the hearing, nor any mention of the fact
        that prior to becoming a judge, Judge Bateman had apparently
        represented [Appellant] in another criminal matter.

              On December 8, 2017, [Appellant] filed a counseled, timely
        motion for reconsideration of sentence, which was denied by order
        on December [21], 2017. [Appellant] did not appeal. [Appellant]
        was represented from his preliminary hearings through his guilty
        pleas and sentencing in all matters by Niels Eriksen, Esquire.

               On November 16, 2018, [Appellant] filed a pro se [PCRA]
        petition [, alleging ineffective assistance of counsel for failing to
        seek Judge Bateman’s recusal]. New counsel was subsequently
        appointed to represent [Appellant] in this action. On February 7,
        2019, [Appellant] again appeared before Judge Bateman for an
        evidentiary hearing on his PCRA petition.         At the hearing,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A27015-20


      [Appellant] requested that Judge Bateman recuse himself.
      Apparently Judge Bateman had represented [Appellant] in a prior
      criminal matter from before he took the bench. At the February
      7th hearing Judge Bateman stated that he had no recollection of
      [Appellant] or representing him.         Judge Bateman granted
      [Appellant’s] motion for recusal, stating that he did not believe he
      had to recuse himself, but did not like the way it would look, if he
      stayed on the case.

            Following Judge Bateman’s recusal, this matter was
      assigned to [the Honorable James M. McMaster]. The current
      amended PCRA petition alleges[, among other things that] . . .
      counsel was ineffective as a result of his failure to ask Judge
      Bateman to recuse himself even after [Appellant] asked him to do
      so.

PCRA Court Opinion, 6/8/20, at 1-2 (unnecessary citations omitted).               On

December 17, 2019, the PCRA court held an evidentiary hearing, at which

Appellant and his plea counsel testified. Appellant testified that he currently

was serving a three-to-five-years sentence imposed by Judge Bateman. N.T.

Hearing, 12/17/19, at 5. Appellant recalled that leading up to his October 13,

2017 guilty plea, he informed plea counsel that he “did not want to go in front

of Judge Bateman, that he was once [his] attorney.” Id. at 6-7. Appellant

testified that he “had a conflict of interest with” Judge Bateman. Id. at 7.

Appellant further testified that then-attorney Bateman represented him in a

drug case.    Id.   Describing his conversation with plea counsel, Appellant

testified “[w]ell, I kept telling him, I said – I told him, I said, listen, this isn’t

right. Judge Bateman was once my attorney. He told me, he said, listen, I

got this, all right. And that was it. He walked away, and that was it.” Id. at 8.

Appellant also recalled discussing Judge Bateman’s recusal with his counsel

prior to sentencing. Id. at 10-11. When questioned why he sought Judge

                                        -3-
J-A27015-20



Bateman’s recusal, Appellant answered “[b]ecause we had a conflict. . . . I

don’t want to get into that right now.” Id. at 12. Appellant later clarified that

he had some disagreement with Judge Bateman “at the end of his

representation.” Id.

     On      cross-examination,   Appellant   acknowledged   Judge    Bateman’s

statement on the record that he had no recollection of representing Appellant.

Id. at 13.

     Appellant’s plea counsel, Attorney Eriksen, next took the stand.         He

testified that he represented Appellant in this case before Judge Bateman. Id.

at 15-16.     Attorney Eriksen further testified that although he remembered

discussing with Appellant Judge Bateman’s prior representation of Appellant,

he did not “recall the actual word-for-word substance of those conversations.”

Id. at 16.

      Q. Do you recall whether or not [Appellant] requested that Judge
      Bateman recuse himself?

      A. I believe that that was something he asked my opinion of.

      Q. And did you have an opinion at that time?

      A. Correct. I – I believed that we should not ask for the recusal
      of Judge Bateman.

      Q. Why was that?

      A. In my experience, I have always been treated fairly by Judge
      Bateman in the number of years that he’s been on the bench. He
      used to do defense work like I did, or like I do. I have a certain
      amount of empathy for my prior clients, and I would have felt that
      the best situation for him would be in front of a judge that is
      familiar with him, had represented him before.



                                      -4-
J-A27015-20



Id. at 16-17. Attorney Eriksen testified that if Appellant had disagreed with

his opinion, he “would have asked for” recusal.       Id. at 17.   According to

Attorney Eriksen, however, Appellant “was satisfied with [his] opinion.” Id.

      On cross-examination, Attorney Eriksen described Appellant’s comments

on the subject of Judge Bateman’s recusal as “just a blanket statement he’s

represented me before.” Id. at 19.

       Following the hearing, on March 24, 2020, the PCRA court denied PCRA

relief. Appellant timely appealed. The PCRA court directed Appellant to file a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal. Appellant

complied. In response, the PCRA court prepared a Pa.R.A.P. 1925(a) opinion.

       On appeal,1 Appellant presents a single issue for our review.

       [I.] Did the [PCRA] court err in denying the amended petition for
       post-conviction relief, following [a] hearing, in which Appellant
       argued that guilty plea counsel was ineffective when he failed to
       request that the [Judge Bateman] recuse himself, and not preside
       over Appellant’s guilty plea and sentencing, where the judge had
       previously represented Appellant in a prior criminal matter, where
       Appellant specifically asked plea counsel to seek recusal and
       where plea counsel ignored Appellant’s request.

Appellant’s Brief at v (unnecessary capitalizations omitted).


       As we have explained:

       We review an order dismissing a petition under the PCRA in the
       light most favorable to the prevailing party at the PCRA level. This
       review is limited to the findings of the PCRA court and the evidence
       of record. We will not disturb a PCRA court’s ruling if it is
____________________________________________


1Upon Appellant’s application, on May 19, 2020, we consolidated the above-
captioned appeals under Pa.R.A.P. 513.

                                           -5-
J-A27015-20


      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      When a petitioner asserts an ineffectiveness claim, he is entitled to relief

if he pleads and proves that prior counsel rendered ineffective assistance of

counsel. 42 Pa.C.S.A. § 9543(a)(2)(ii). “To prevail on an [ineffectiveness]

claim, a PCRA petitioner must plead and prove by a preponderance of the

evidence that (1) the underlying legal claim has arguable merit; (2) counsel

had no reasonable basis for acting or failing to act; and (3) the petitioner

suffered resulting prejudice.”   Commonwealth v. Reyes-Rodriguez, 111

A.3d 775, 780 (Pa. Super. 2015) (en banc).

      With respect to the first prong, it is settled that “[a] claim has arguable

merit where the factual averments, if accurate, could establish cause for relief.

Whether the facts rise to the level of arguable merit is a legal determination.”

Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (citations

omitted), appeal denied, 93 A.3d 463 (Pa. 2014). As for the second prong,

the test for deciding whether counsel had a reasonable basis for his action or

inaction is whether no competent counsel would have chosen that action or

inaction, or, the alternative, not chosen, offered a significantly greater



                                      -6-
J-A27015-20



potential chance of success. Commonwealth v. Colavita, 993 A.2d 874,

887 (Pa. 2010).       Counsel’s decisions will be considered reasonable if they

effectuated his client’s interests. Commonwealth v. Miller, 987 A.2d 638,

653 (Pa. 2009). We do not employ a hindsight analysis in comparing trial

counsel’s actions with other efforts he could have taken.       Id.    Finally, the

prejudice prong “is established if there is a reasonable probability that, but for

counsel’s errors, the result of the proceeding would have been different.”

Commonwealth v. Steele, 961 A.2d 786, 797 (Pa. 2008).                 A reasonable

probability is a probability that is sufficient to undermine confidence in the

outcome of the proceeding.” Commonwealth v. Collins, 957 A.2d 237, 244

(Pa. 2008) (citation omitted).

       The petitioner bears the burden of proving all three prongs of the

“Pierce2 test. Commonwealth v. Meadows, 787 A.2d 312, 319–20 (Pa.

2001). “Counsel is presumed to be effective and Appellant has the burden of

proving otherwise.”      Commonwealth v. Holloway, 739 A.2d 1039, 1044

(Pa. 1999).       “A defendant’s failure to satisfy even one of the three

requirements results in the denial of relief.” Miller, 987 A.2d at 649; accord

Reyes-Rodriguez, 111 A.3d at 780 (“A petitioner must prove all three factors

of the ‘Pierce test,’ or the claim fails.”).

       We begin with our analysis of the first prong, i.e., arguable merit. Here,

Appellant argues that his plea counsel was ineffective for failing to seek and

____________________________________________


2   Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).


                                           -7-
J-A27015-20



secure the recusal of Judge Bateman who previously had represented

Appellant in an unrelated criminal case.        Appellant points out that he

specifically asked counsel that “he did not want to plead before Judge

Bateman.” Appellant’s Brief at 11.

      Preliminarily, we recognize that “our judges are honorable, fair and

competent.” Commonwealth v. King, 839 A.2d 237, 239 (Pa. 2003). “It is

the burden of the party requesting recusal to produce evidence establishing

bias, prejudice or unfairness which raises a substantial doubt as to the jurist’s

ability to preside impartially.” Commonwealth v. Abu-Jamal, 720 A.2d 79,

89 (Pa. 1998) (citations omitted). In other words,

      The party who asserts a trial judge must be disqualified bears the
      burden of producing evidence establishing bias, prejudice, or
      unfairness necessitating recusal, and the decision by a judge
      against whom a plea of prejudice is made will not be disturbed
      except for an abuse of discretion. . . . A jurist, when a motion
      for recusal is filed, must consider whether his or her involvement
      in the case creates an appearance of impropriety and/or would
      tend to undermine public confidence in the judiciary.

Commonwealth v. Sarvey, 199 A.3d 436, 454 (Pa. Super. 2018) (citations

and quotation marks omitted), appeal denied, 208 A.3d 62 (Pa. 2019).

     Instantly, it bears repeating that the gravamen of Appellant’s PCRA

petition is that plea counsel was ineffective for failing to seek Judge Bateman’s

recusal.   Our review of the record, however, reveals that the issue lacks

arguable merit. First, Appellant failed to prove that he requested plea counsel

to seek Judge Bateman’s recusal. Contrary to Appellant’s allegations, plea




                                      -8-
J-A27015-20



counsel credibly testified that Appellant sought only his opinion on the issue

of recusal—and not recusal. Second, the PCRA court found:

      Counsel stated that while he did not remember the exact
      conversation between himself and [Appellant], he said that if
      [Appellant] had articulated a specific reason why Judge Bateman
      would have been prejudiced against him, counsel would have
      taken that into consideration when deciding whether or not to
      move for recusal. Counsel further stated that had [Appellant]
      strongly disagreed with his advice at the time, he would have
      opted for requesting recusal.

PCRA Court Opinion, 6/8/20, at 5. Third, as the PCRA court also found, plea

counsel credibly testified that “all he remembered was a blanket statement

made by [Appellant] that Judge Bateman had represented him before.” Id.;

see Commonwealth v. Spotz, 18 A.3d 244, 258 (“The PCRA court’s

credibility determinations, when supported by the record, are binding on this

Court.”).   Thus, Appellant failed to demonstrate that he requested Judge

Bateman’s recusal, disagreed with plea counsel’s opinion, or otherwise

provided to plea counsel any basis for seeking Judge Bateman’s recusal.

     Nonetheless, even if Appellant specifically had requested Judge

Bateman’s recusal, he still does not meet the arguable merit prong. Appellant

failed to establish the requisite bias, prejudice or unfairness that would have

raised substantial doubt about Judge Bateman’s ability to preside impartially.

At the evidentiary hearing, Appellant simply alleged—without providing any

details—that Judge Bateman once represented him in a drug case and the two

had some disagreement, the nature of which remains a mystery.          Indeed,

when pressed to offer details, Appellant stated “I don’t want to get into that


                                     -9-
J-A27015-20



right now.” N.T. Hearing, 12/17/19, at 12. As a result, it is unclear when

Judge Bateman allegedly represented him, and the nature of the alleged

conflict or disagreement between Appellant and Judge Bateman.3 Accordingly,

because Appellant’s failure to demonstrate arguable merit is fatal to his claim

of ineffective assistance, Miller, 987 A.2d at 649, we need not address

whether Appellant satisfies the remaining two prongs of the ineffective

assistance test.

      Even if were to address the remaining two prongs, Appellant still would

not obtain relief. Counsel established a reasonable basis for failing to seek

Judge Bateman’s recusal. As the PCRA court explained “[c]ounsel represented

a strategic decision in not asking that Judge Bateman recuse himself,

reasoning that Judge Bateman could have a certain amount of empathy for

his former clients and potentially treat [Appellant] accordingly.” PCRA Court

Opinion, 6/8/20, at 5. With respect to the prejudice prong, we agree with the

PCRA court’s determination. “[Appellant] failed to satisfy the prejudice prong

of the ineffectiveness test because he did not show that he would have been

treated any differently had he been sentenced by another judge.”                    Id.

Moreover, Appellant fails to show that Judge Bateman either considered

inappropriate factors in crafting his sentence or that he based the sentence

on   any    bias,   prejudice    or   unfairness   relating   to   his   alleged   prior

representation.
____________________________________________


3 Judge Bateman specifically remarked on the record that he did not recall
representing Appellant.

                                          - 10 -
J-A27015-20



     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/21




                          - 11 -